227 P.3d 770 (2010)
234 Or. App. 216
STATE of Oregon, Plaintiff-Respondent,
v.
Kelley Patrick REED, Defendant-Appellant.
F10857; A137718.
Court of Appeals of Oregon.
Submitted on August 27, 2009.
Decided March 3, 2010.
Peter Gartlan, Chief Defender, Appellate Division, and Ryan T. O'Connor, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
Affirmed. State v. Thompson, 231 Or.App. 193, 217 P.3d 697 (2009).